Atkinson, J.
1. The ease was submitted to the trial judge by agreement,
on the petition and answer; and in view of the allegations of the petition and the admissions contained in the answer, the court was authorized to grant a mandamus absolute, requiring that the commissioners of roads and revenues of Wilcox County assess, levy, and collect a tax, sufficient in amount, on the taxable property of the county of Wilcox during the year 1921, to pay oil and discharge the warrants as set out in the plaintiffs petition, and that the defendants pay off and discharge such indebtedness with the money so collected. Civil Code (1910), §§ 5539, 5775; Wilson v. Gaston, 141 Ga. 770 (82 S. E. 136); Wright v. So. Ry. Co., 146 Ga. 581 (2) (91 S. E. 681). And this is so notwithstanding the county warrants were issued in the years 1919 and 1920 respectively, and the order requiring the tax levy to be made and collected was passed during the year 1921.
2. Whether a demand upon the county commissioners to levy and collect a tax as set out in the foregoing headnote is necessary, before a mandamus absolute will be granted, is not decided; the question not having been raised on the trial of the case, and it being made for the first time in the brief of counsel for the plaintiffs in error.

Judgment affirmed.


All the Justices concur.

H. A. Hodges and M. B. Gannon, for plaintiffs in error.
Bradley Hogg, contra.